Case: 16-60012      Document: 00513964380         Page: 1    Date Filed: 04/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-60012                                 FILED
                                  Summary Calendar                           April 24, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk


SHUN CHEN,

                                                 Petitioner,

versus

JEFFERSON B. SESSIONS, III, U.S. Attorney General,

                                                 Respondent.




                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A089 878 466




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Shun Chen, a native and citizen of the People’s Republic of China,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60012     Document: 00513964380      Page: 2    Date Filed: 04/24/2017


                                  No. 16-60012

petitions for review of a decision by the Board of Immigration Appeals (“BIA”)
dismissing his appeal of a decision of an immigration judge (“IJ”) denying his
application for asylum, withholding of removal and relief under the Convention
Against Torture (“CAT”), and ordering his removal. Chen maintains that his
asylum application was timely filed and that the adverse credibility determina-
tion is not supported by substantial evidence.

      We lack jurisdiction to review the BIA’s determination that Chen’s asy-
lum application was untimely, because that determination was based solely on
findings of fact, and Chen raises no constitutional or legal challenge to that
determination. See Zhu v. Gonzales, 493 F.3d 588, 594–95 (5th Cir. 2007). We
do, however, retain jurisdiction to review Chen’s challenge to the denial of
withholding of removal and relief under the CAT based on the adverse credi-
bility finding.

      An IJ’s credibility decision is entitled to deference “unless, from the total-
ity of the circumstances, it is plain that no reasonable fact-finder could make
such an adverse credibility ruling.” Wang v. Holder, 569 F.3d 531, 538 (5th
Cir. 2009). Even if there could be reasonable explanations for some of the
discrepancies noted by the IJ, it is not plain, in light of the record as a whole,
that no reasonable factfinder could make an adverse credibility ruling. See id.
As the BIA concluded, the IJ’s adverse credibility determination was based on
numerous inconsistencies and Chen’s demeanor and was supported “by specific
and cogent reasons.” See id. at 537 (internal quotation marks and citation
omitted).

      Accordingly, the petition for review of the denial of asylum is
DISMISSED for want of jurisdiction. The petition for review of the denial of
withholding of removal and protection under the CAT is DENIED.



                                         2